Case 8:17-cv-01890-CEH-JSS Document 132 Filed 05/08/20 Page 1 of 5 PageID 1229



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 JOHN NORTHRUP,

        Plaintiff,

 v.                                                                Case No: 8:17-cv-1890-T-36JSS

 INDEPENDENT TRUCKERS GROUP,
 INC., DAVID E LINDSEY, INNOVATIVE
 HEALTH INSURANCE PARTNERS, LLC
 and CYBERX GROUP, LLC,

        Defendants.
                                               /

                                             ORDER

        This cause comes before the Court upon Defendants’ Motion for Costs (Doc. 128), and

 Plaintiff’s Response (Doc. 129). On March 26, 2020, Magistrate Judge Julie S. Sneed issued a

 Report and Recommendation, recommending that (1) Defendants’ Motion for Costs be denied as

 to court filing fees, mediation costs, and print and copy fees and (2) Defendants be awarded

 reasonable costs in the amount of $1,156.00, for court reporter fees. (Doc. 130). Plaintiff filed an

 Objection on April 8, 2020, arguing that the Court should overrule the portion of the Report and

 Recommendation awarding costs of $1,156 to the Defendants. (Doc. 131). Upon consideration of

 the Report and Recommendation and Objection, and upon this Court's independent examination

 of the file, it is determined that the Report and Recommendation should be ADOPTED as to the

 request for court filing fees, mediation costs, and print and copy fees and Defendants’ Motion will

 be DENIED to that extent. The Court RESERVES ruling on the portion of the recommendation

 that Defendants be awarded reasonable costs in the amount of $1,156.00, for court reporter fees.
Case 8:17-cv-01890-CEH-JSS Document 132 Filed 05/08/20 Page 2 of 5 PageID 1230



              I.    LEGAL STANDARD

        “When a party makes a timely and specific objection to a Magistrate Judge’s Report and

 Recommendation, the district judge ‘shall make a de novo determination of those portions of the

 report or specified proposed findings or recommendations to which objection is made.’ ” Fuccillo

 v. Silver, No. 8:18-CV-1236-T-36AEP, 2020 WL 897989, at *2 (M.D. Fla. Feb. 25, 2020) (citing

 28 U.S.C. § 636(b)(1)(C)). “This requires that the district judge ‘give fresh consideration to those

 issues to which specific objection has been made by a party.’ ” Davis on behalf of J.D.D. v. Carroll,

 No. 8:16-CV-998-T-35SPF, 2019 WL 3306745, at *1 (M.D. Fla. June 13, 2019) (Jeffrey S. v. State

 Bd. of Educ., 896 F.2d 507, 512 (11th Cir. 1990)). A clearly erroneous standard of review applies

 to the portions of the report and recommendation to which objections have not been raised.

 Fuccillo, 2020 WL 897989, at *2. However, legal conclusions are reviewed de novo, even in the

 absence of an objection. Davis, 2019 WL 3306745, at *1. After careful examination, the district

 judge may either accept, reject, or modify in whole or in part, the report and recommendation of

 the magistrate judge; receive further evidence; or recommit the matter to the magistrate judge with

 further instructions. Fuccillo, 2020 WL 897989, at *2 (citing Fed. R. Civ. P. 72).

             II.    DISCUSSION

        The only objection raised relates to the recommendation that Defendants be awarded court

 reporter fees. (Doc. 131). Plaintiff contends that Defendants have exclusive knowledge regarding

 this proposed cost, have failed to attach receipts or invoices explaining the amounts and purposes

 for the various court reporter charges and fees, and that some of these costs may be for

 convenience, and thus not recoverable. See id. In support of this argument, Plaintiff cites

 Henderson v. Home Depot U.S.A., Inc., No. 8:04-CV-2382-T-24TGW, 2006 WL 4978430, at *4

 (M.D. Fla. July 6, 2006), where this court declined to award certain portions of court reporter costs
Case 8:17-cv-01890-CEH-JSS Document 132 Filed 05/08/20 Page 3 of 5 PageID 1231



 including “the cost of deposition exhibits, delivery charges, postage costs, condensed transcripts

 or ASCII disks.” Id. The court reasoned Defendant had failed to justify that these costs were

 reasonable and necessary, rather than merely convenient, and that the movant had provided nothing

 to indicate an essential need. Id. In fact, this court has recognized—as Plaintiff points out—that

 “[i]t is typical for stenographer's invoices to include additional expenses for services such as

 condensed transcripts, electronic transcripts, and shipping and exhibits.” Bradfield v. Mid-

 Continent Cas. Co., No. 5:13-CV-222-OC-10PRL, 2016 WL 9444139, at *8 (M.D. Fla. Oct. 12,

 2016), report and recommendation adopted, No. 5:13-CV-222-OC-10PRL, 2016 WL 9444158

 (M.D. Fla. Nov. 3, 2016), aff'd in part, 692 F. App'x 978 (11th Cir. 2017). Such extra services are

 not reimbursable if they are incurred only for the convenience of counsel. Id.

        The court has consistently taken the position stated in Henderson and Bradfield. In Smith

 v. CA, Inc., No. 8:07-CV-78-T-30TBM, 2009 WL 536552, at *1 (M.D. Fla. Mar. 3, 2009), the

 court declined to award “incidental charges of the court reporter, such as mini-transcripts, postage,

 and delivery charges” on the ground that the movant was not necessarily entitled to these costs.

 Likewise, costs for additional copies or alternate versions of transcripts was not allowed in Niesen

 v. Egger, No. 8:08-CV-1599-T-30EAJ, 2010 WL 2366545, at *1 (M.D. Fla. June 11, 2010). See

 also Daker v. Steube, No. 8:10-CV-1784-T-27TBM, 2012 WL 2384050, at *2 (M.D. Fla. June 25,

 2012) (“While a court may tax fees of the court reporter as costs pursuant to 28 U.S.C. § 1920(2),

 the court finds that Defendants have included incidental charges of the court reporter, such as

 postage/delivery/handling charges, which I have previously held are unrecoverable.”); Shire Dev.,

 LLC v. Mylan Pharm., Inc., No. 8:12-CV-1190-T-36AEP, 2018 WL 6311472, at *5 (M.D. Fla.

 Nov. 9, 2018), report and recommendation adopted in part, No. 8:12-CV-1190-T-36AEP, 2018

 WL 6304868 (M.D. Fla. Dec. 3, 2018) (“[C]ourt reporter fees, shipment of depositions, costs for
Case 8:17-cv-01890-CEH-JSS Document 132 Filed 05/08/20 Page 4 of 5 PageID 1232



 binders, tab, technical labor, and realtime expenses, which are incurred for the convenience and

 not necessity of counsel, are not taxable.”). But see Blickley v. Ford, No. 6:08-CV-1866-Orl-

 31GJK, 2011 WL 1376102, at *6 (M.D. Fla. Mar. 22, 2011), report and recommendation

 adopted, No. 6:08-CV-1866 Orl-31GJK, 2011 WL 1376972 (M.D. Fla. Apr. 12, 2011) (declining

 to reduce award for expedited transcription based on its finding that the expedited nature of the

 transcripts was reasonable).

        Here, the Motion for Costs was supported by a declaration from Defendants’ lead counsel,

 William S. Richmond. Mr. Richmond stated that $1,156.00, was incurred for court reporter fees.

 There was no breakdown of this cost in the declaration and the court reporter’s invoice was not

 provided. As such, this Court cannot determine what expenses are included in the invoice and

 whether there are charges for extra services that are usually not reimbursable, and which should

 be deducted. In light of this, the Court cannot find that the entirety of the court reporter fees was

 for transcripts necessarily obtained for use in the case. Additionally, because Defendant has

 exclusive knowledge regarding this proposed cost, the Court will take further evidence from

 Defendant regarding the expenses included within the court reporter fees so it can determine

 whether there are convenience related expenses which should be deducted.

        Having considered the Report and Recommendation and Objection, and conducted its own

 independent review of the matter, the Court will ADOPT the Report and Recommendation of the

 magistrate judge and deny Defendants’ request for court filing fees, mediation costs, and print and

 copy fees. The Court will RESERVE RULING as to the award of court reporting fees pending

 Defendants’ submission of further evidence relating to this cost. Accordingly, it is
Case 8:17-cv-01890-CEH-JSS Document 132 Filed 05/08/20 Page 5 of 5 PageID 1233



        ORDERED AND ADJUDGED:

        (1)    The Report and Recommendation of the Magistrate Judge (Doc. 130) is

               ADOPTED, CONFIRMED, and APPROVED as to Defendants’ request for court

               filing fees, mediation costs, and print and copy fees, and is made a part of this Order

               for all purposes, including appellate review. Defendants’ Motion for Costs (Doc.

               128) is hereby DENIED IN PART and DEFERRED IN PART.

        (2)    The    Court RESERVES RULING on              the   portion   of   the    Report    and

               Recommendation recommending that the Court tax costs against Plaintiff in the

               amount of $1,156.00. On or before May 22, 2020, Defendants shall provide further

               evidence as to the nature of the expenses included in the court reporting fees, such

               as an itemized invoice, for example.

        DONE AND ORDERED at Tampa, Florida on May 8, 2020.




 Copies to:
 The Honorable Julie S. Sneed
 Counsel of Record
